Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowability Notice
Detailed Action

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shane K. Jensen on August 5, 2022.  Mr. Jensen confirmed that claim 1 is complete, and agreed to change the comma at the end of the claim to a period “.” and add the word “and” between the last two “wherein ……” clauses of the claim.  Mr. Jensen further agreed to replace the first period “.” at the end of the claim 1 limitation paragraph “a controller that, when ……” with a comma “,” so that the claim contains only one period (.).

Examiner’s Amendment:
Please amend claims 1 and 12 as follows:
	Claim 1, the end of the last line of the claim, change the comma “,” to a period -- . --; and
		the third line counting starting from the last line of the claim, after “angle,” of “wherein the second inclination angle …… the first inclination angle,”, add the word -- and –, so that the word “and” is between the last two “wherein ……” clauses of the claim.
	Claim 12, the end of the last line of page 6, after “detection unit”, change the period “.” to a comma -- , --.

Examiner’s Comment
2.	Claims 1 and 12 as amended above are still allowable.  The reasons for allowance given in the previous Office Action dated August 1, 2022 are still valid.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674